Citation Nr: 1418643	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of poliomyelitis affecting the lower extremities.


REPRESENTATION

Appellant represented by: Thomas Andrews, Attorney at Law	


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Attorney


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2012, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board notes that the Veteran through his attorney submitted a claim for service connection for bilateral club feet in July 2010, and again in April 2011.  The Veteran's claim for clubfeet was denied in a January 2012 rating decision because new and material evidence was not provided with regard to the Veteran's original denial for service connection of clubfeet in March 1977.  At the Veteran's video conference Board hearing, the Veteran continued to discuss the impact of service on his club feet even though that issue was not appealed.  Thus, the Board notes to the Veteran that he and his attorney are free to submit new and material evidence for his claim for service connection for club feet to the RO.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   



FINDINGS OF FACT

1.  The credible medical and lay evidence does not demonstrate that the Veteran had poliomyelitis, before, during, or after service.

2.  The competent medical and lay evidence does not demonstrate that the Veteran has residuals of poliomyelitis affecting the lower extremities.


CONCLUSION OF LAW

The criteria for service connection for residuals of poliomyelitis affecting the lower extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2010 VCAA letter was sent prior to the rating decision in May 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from the Tuomey Healthcare System, as well as from the Shriners' Hospital For Crippled Children, dating back to 1951 are associated with the claims file.  The RO additionally attempted to procure Social Security Administration records, however records for the Veteran, were no longer of record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.  If VA makes reasonable efforts to obtain Federal records but is unable to obtain them, VA must provide the veteran with oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).  The evidence of record does not show that the Veteran was appropriately notified to the fact that the RO was unable to retrieve the records from the Social Security Administration.  However, since the Veteran has not alleged that he receives Social Security disability, these records are not relevant to the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).       

The Board finds that a VA examination is not necessary to determine whether the Veteran's residuals of polio, affecting the bilateral legs is related to his service, as the standards set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  In the instant appeal, there is no indication that the Veteran has or ever had poliomyelitis (polio).  As discussed in detail below, there is no medical evidence of polio, nor is there competent or credible lay evidence that the Veteran had polio before, or doing service.  Rather, the Veteran has only stated in a treatment note that he had polio as a child, and that his leg weakness and pain was due to the aggravation of his polio.  This is insufficient to trigger the duty to assist, as there is no evidence the Veteran had polio; furthermore weakness and pain does not rise to the level of functional loss contemplated by VA criteria.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In the instant appeal, VA's duty to assist does not include a medical examination of the Veteran.
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The only evidence that the Veteran had polio is a statement to VA physicians in September 2002 at the VAMC.  While receiving care, the Veteran stated that he had polio as a child.  With regard to the instant appeal, the Veteran submitted with his VA Form 9 received in February 2012, a statement which included his argument that his post-polio foot condition was aggravated due to his need to wear combat boots in service.  At the Veteran's video conference Board hearing the Veteran never affirmatively stated that he had polio, and discussed the treatment he received as a child for his club feet condition.  The Veteran stated that he received treatment as a child to keep his legs straight from his polio, but never overtly declared he was diagnosed with polio.  At the video conference Board hearing the Veteran stated that his predominant disability is pain, weakness, and leg trebling.  The Veteran stated that he was diagnosed with arthritis, though he does not believe he has it.

A review of the Veteran's STRs show that there is no indication or documentation that the Veteran had polio, before or during service.  The STRs show detailed examinations related to the Veteran's club feet, and leg atrophy related to his club feet.  Similarly, a review of the Shriners' Hospital records does not show a history of polio or diagnosis of polio.  The Shriners' Hospital records show detailed accounts of treatment to the Veteran's legs and ankles, with surgeries and braces from 1951 to 1962 and no record of polio.  Except for the Veteran's lone statement that he had polio as a child in September 2002, the Veteran's VAMC records from 2002 to May 2010 are devoid of any mention of polio.   

The Veteran is certainly competent to discuss and relay his symptoms of weakness, and pain in his legs.  See Jandreau and Falzone.  The Veteran may also relay lay evidence and report his medical history.  However, the relaying of one's medical history is not transformed into medical evidence just because the Veteran tells a doctor who includes it as part of the medical record.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (ruling that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  Polio being a complex condition, it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnosis polio.  See Woehlaert v. Nicholson.  Furthermore, the Veteran's declaration that he had polio in 2002 is over thirty years from the time of his active military service, and nearly fifty years from the time of his treatment as a child for his club feet.  Therefore the September 2002 statement that the Veteran had polio as a child is found to be not in credible in light of the medical evidence of record.  The Board finds the Veteran's lay assertions unsubstantiated due to the copious amount of medical records, prior to service, after service, and during service which fail to show any indication or treatment of polio.  See Maxson v. Gober.  Thus, the September 2002 statement that the Veteran had polio as a child is inconsistent with the record.  Caluza v. Brown, supra.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore without a record of a diagnosis of polio, residuals of polio (including affecting the lower extremities) are impossible, and the Veteran does not have a current disability manifested by polio which can be related to service.  Id.  Therefore, the remaining elements of in-service injury and nexus are moot. The Veteran fails to fulfill the first element for service connection.

In sum, the medical evidence fails to show that the Veteran's was ever diagnosed with polio.  As such, service connection for residuals of polio affecting the lower extremities is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore the Veteran's claim for service connection for residuals of polio affecting the lower extremities is denied.


ORDER

Entitlement to service connection for residuals of poliomyelitis affecting the lower extremities is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


